DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US Pub. 2012/0086122).
Regarding independent claim 1, Cheng teaches a method of manufacturing a semiconductor device (Figs. 14+; para. 0018+), the method comprising: 
forming conductive pads (3051) on a first side of a substrate (30/303) and electrically coupled to conductive material of vias (304) extending partially through the substrate (Fig. 14; para. 0018); 
removing material from a second side of the substrate such that the conductive material of the vias projects beyond the second side of the substrate to define projecting portions of the conductive material (Fig. 16; para. 0022); and 
forming conductive pillars (34A) on the second side of the substrate and at least partially around the projecting portions of the conductive material (Fig. 19; para. 0023).
Re claim 4, Cheng teaches after forming the conductive pads, coupling a carrier (31) to the first side of the substrate (Fig. 15; para. 0022); and 
after forming the conductive pillars, decoupling the carrier from the substrate (para. 0026), wherein the carrier has the same thickness before coupling the carrier to the substrate and after removing the carrier from the substrate.
Re claim 8, Cheng teaches wherein forming the conductive pads on the first side of the substrate includes forming the conductive pads proximate to an active region of the substrate (Fig. 14; para. 0018-0019).
Re claim 11, Cheng teaches wherein the substrate is a semiconductor wafer or panel (para. 0019), and wherein the method further comprises dicing the substrate to form individual semiconductor dies (Fig. 25; para. 0026).
Re claim 12, Cheng teaches wherein the method does not include planarizing the projecting portions of the conductive material.
Re claim 13, Cheng teaches coupling a carrier (31) to the first side of the substrate after forming the conductive pads (Fig. 15; para. 0022), and wherein the method does not include planarizing the carrier.
Re claim 14, Cheng teaches wherein the substrate includes a plurality of circuit elements proximate the first side (para. 0019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. 2012/0086122) in view of AAPA and Jeng et al. (US Pub. 2013/0087920)
Re claims 2 and 3, Cheng teaches after forming the conductive pads, coupling a carrier to the first side of the substrate via an adhesive (32) (Fig. 15; para. 0022).
Cheng is silent with respect to the thickness of the adhesive layer; showing only that they need to cover the bumps. 
AAPA teaches wherein the pads may be as small as 1 µm (para. 008).
Jeng teaches wherein solder bumps may be as small as 10µm (table 1).
The combination of Cheng, AAPA, and Jeng make obvious the claimed range of “having a thickness of less than about 30 µm” because the thickness needed to cover the bumps can be as low as the thickness of the pads and the bumps as shown by Cheng, which the combination of AAPA and Jeng teaches can be as small as 11µm which is within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05, I). Similarly, the limitations of claim 3 of “…an adhesive having a thickness of less than about 10 µm” is also considered obvious because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05) – that is, one of ordinary skill in the art at the time of filing could easily envision smaller pads/bumps which would then result is a smaller required adhesive thickness.

Claim(s) 5-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. 2012/0086122) in view of AAPA (paragraph numbers from the originally filed specification).
Re claim 5, Cheng teaches wherein forming the conductive pads includes forming a conductive pad material at least partially onto (a) the first side of the substrate and (b) the  Client Ref. No. 2017-0685.01/USconductive material of the vias (Fig. 14; para. 0018).
Cheng does not disclose the forming method of the conductive pads, however, both Cheng (para. 004, 0033, 0040, 0042) and AAPA (para. 0004, 0009) teach that plating is a known method of metal deposition in the art; thus, it would have been obvious to one of ordinary skill in the art at the time of filing to predictably form the metal pads of Cheng via the known method of plating.
Cheng is silent with respect to the height/thickness of the conductive pads; however, AAPA teaches that the claimed range is known in the art (Fig. 1G, para. 0008); therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Cheng to arrive at the claimed invention because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05, I).
Re claim 6, Cheng teaches wherein forming the conductive pillars includes plating a conductive pillar material at least partially (a) onto the second side of the substrate and (b) around the projecting portions of the conductive material (Figs. 32, 33; para. 0038). 
Cheng is silent with respect to pillar height.
AAPA teaches wherein the claimed pillar height of “between about 30-100 µm” is known in the art (para. 0004), ; thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Cheng to arrive at the claimed invention because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art  a prima facie case of obviousness exists (MPEP 2144.05, I).
Re claim 7, Cheng teaches wherein forming the conductive pads includes forming a conductive pad material at least partially onto (a) the first side of the substrate and (b) the conductive material of the vias, such that the conductive pad material extends beyond the first side of the substrate by a first distance (Fig. 14); 
forming the conductive pillars includes plating a conductive pillar material at least partially (a) onto the second side of the substrate and (b) around the projecting portions of the conductive material (Fig. 32, 33; para. 0038), such that the conductive pillar material extends beyond the second side of the substrate by a second distance; and the second distance is at least five times as great as the first distance (Fig. 33; see also Fig. 19).
Cheng does not disclose the forming method of the conductive pads, however, both Cheng (para. 004, 0033, 0040, 0042) and AAPA (para. 0004, 0009) teach that plating is a known method of metal deposition in the art; thus, it would have been obvious to one of ordinary skill in the art at the time of filing to predictably form the metal pads of Cheng via the known method of plating.

Regarding independent claim 20, Cheng teaches a method of manufacturing a semiconductor device (Figs. 14+; para. 0018+), the method comprising: 
forming a first conductive structure (3051) on a first side of a substrate (30/303) and electrically coupled to a conductive material of a via (304) extending partially through the substrate, wherein the substrate includes a plurality of circuit elements proximate the first side (para. 0019), and 
removing material from a second side of the substrate such that the conductive material projects beyond the second side of the substrate to define a projecting portion of the conductive material (Fig. 16; para. 0022); and 
forming a second conductive structure (34A) on the second side of the substrate and at least partially around the projecting portion of the conductive material (Fig. 19; para. 0023). 
Cheng is silent with respect to the height/thickness of the conductive pads; however, AAPA teaches that the claimed range is known in the art (Fig. 1G, para. 0008); therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Cheng to arrive at the claimed invention because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05, I).

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. 2012/0086122) in view of Chiu et al. (US Pub. 2015/0048496).
Re claims 9 and 10, Cheng teaches wherein each of the projecting portions are the same height (Fig. 16), and also wherein first and second ones of the conductive pillars extend substantially the same distance above the second side of the substrate (Fig. 19).
Chiu teaches a similar method showing that different projecting heights are possibility (Fig. 1C); that is, “wherein after removing the material from the substrate, a first one of the projecting portions of the conductive material has a first height above the second side of the substrate, and a second one of the projecting portions has a second height, different from the first height, above the second side of the substrate; and forming the conductive pillars includes forming (a) a first one of the conductive pillars around the first one of the projecting portions and (b) a second one of the conductive pillars around the second one of the projecting portions, wherein the first and second ones of the conductive pillars extend substantially the same distance above the second side of the substrate (Fig. 1H, 1J)” as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing that the projecting portions need not be of the same height as taught by Chiu at least because it is considered obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143, I, A).

Allowable Subject Matter
Claims 15-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein the second conductive structure has a volume that is at least ten times greater than a volume of the end portion of the conductive via…”, in combination with the other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/MONICA D HARRISON/               Primary Examiner, Art Unit 2815